DETAILED ACTION
This FINAL office action is a response to the amendments and remarks received on 02/12/21. Pursuant to Applicant’s remarks and amendments, the previously outstanding §102(a)(1) rejections are withdrawn. However, in view of the newly considered prior art detailed below, this application is not in condition for allowance. Claims 1-7, 9-13, and 24-29 are pending, of which claims 1 and 5 are currently amended and claims 24-29 are newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13, 25, 26, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/041381 to Nokia (“Nokia”) in view of US Pub. No. 2003/0042348 to Salentine et al. (“Salentine”). Applicant cited Nokia in the IDS filed 01/04/19. A copy is not provided. 
As to independent claim 1, Nokia teaches:
a computing system (Fig. 4) comprising: 
a computing apparatus (Fig. 4: 54), the computing apparatus including a battery (Fig. 4: 58);  and 
an external charging coil to be coupled with the computing apparatus (Fig. 4: 64),
the battery being chargeable by inductive charging utilizing the external charging coil as an inductive receiving coil (¶ 0054).
Nokia further teaches the external charging coil (Fig. 4: 64) extends through the support loop (Fig. 4: 60). See ¶ 0054. Nokia’s support loop may have any suitable type of strap configuration and may comprise different sizes and shapes. 
Nokia’s support loop differs from the claimed invention in that the support loop is not explicitly disclosed to be coiled cable. Coiled cables, however, are a known type of tether. For example, see Salentine at ¶ 0010. One of ordinary skill also understands that a coiled cable will uncoil when weighted and recoil when unweighted. 
It would have been obvious to one of ordinary skill in the art to have modified Nokia’s support loop to be a coiled cabled so that the effective length is reduced when not in use. 

As to claim 2, the computing system of claim 1, wherein the external charging coil is usable as a lanyard to suspend the computing apparatus (Nokia: ¶ 0054). 
 
As to claim 3, the computing system of claim 2, wherein the computing apparatus is a wearable electronic device (Nokia: ¶ 0053, 0054). 

As to claim 4, the computing system of claim 3, wherein the computing apparatus is a badge 
PC (personal computer) (Nokia: ¶ 0002, 0053). 
 
As to claim 5, the computing system of claim 4, wherein the computing apparatus is to provide one or more security functions (Nokia: ¶ 0002). 
 
As to claim 6, the computing system of claim 1, wherein the external charging coil includes: an exterior insulating cover;  and an interior conductor (Nokia: ¶ 0054). 
 
As to claim 7, the computing system of claim 1, wherein the computing apparatus and the external charging coil are permanently coupled together (Nokia: ¶ 0053, 0054). 
 
As to claim 9, the external charging coil of claim 8, wherein the exterior insulating cover comprises PVC (polyvinyl chloride) (Nokia: ¶ 0053, 0054). 
 
As to claim 10, the external charging coil of claim 8, wherein the interior conductor comprises a copper cable (Nokia: ¶ 0040). 
 
As to claim 11, the external charging coil of claim 8, wherein the external charging coil is operable as an inductive receiving coil when in the coiled state (Nokia: ¶ 0054). 
 
As to claim 12, the external charging coil of claim 8, wherein the external charging coil is operable as a lanyard for support of a device when weighted (Nokia: ¶ 0054). 
 
As to claim 13, the external charging coil of claim 8, further comprising one or more connectors to connect and disconnect the external charging coil (Nokia: ¶ 0054, 0055). 

As to claim 25, the computing system of claim 13, wherein at least one of the connectors includes a conductive link to electrically connect and disconnect the external charging coil (Nokia: ¶ 0041, 0054, 0055).

As to claim 26, the computing system of claim 1, wherein the external charging coil is configured to form a uniform inductive coil when in the coiled state (Nokia: ¶ 0051-0056, Salentine: ¶ 0010). 

As to claim 29, the computing system of claim 1, wherein the external charging coil is configured to support wireless charging when placed on a charging station in the coiled state (Nokia: ¶ 0041, 0051-0056, Salentine: ¶ 0010). 

Claims 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view Salentine and in further view of US Pub. No. 2009/0284347 to Zimmerman (“Zimmerman”). 
The combination of Nokia in view of Salentine does not teach the PC/computing apparatus including an identification badge, SoC, or RFID. These components, however, are all well known. For  example, Zimmerman teaches a PC/computing apparatus including an ID badge  (¶ 0004) and RFID (¶ 0005) and Park teaches a computing apparatus including a SoC (¶ 0004). 
It would have been obvious to one of ordinary skill in the art to modify the teaching of the combination such that the PC/computing apparatus includes well known components. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH MEMULA/Primary Examiner, Art Unit 2851